Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
deflecting section in claim 12, but not claim 13 as it recites sufficient structure
adjustment section in claim 15
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claims 8, 23, and 24 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to include all the limitations of the claim upon which it depends.  Claim 1 from which claim 8 depends from requires there to be free space that extends from the reflector to the reference reflection. Claim 8 removes this requirement by clause (ii) which states that the reference reflection is located between the fiber and the NCF/prism/large core multimode fiber, and as such free space would not extend from the reflector to the reference reflection.  The same applies to claim 23 (and thus claim 24) in clause (iii). Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 7-11, and 16-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adler et al. (US 2010/0253949).

With respect to claim 1, Adler shows a common path optical coherence tomography system (please see Fig. 13 for the overall interferometer; Fig. 9 for details of probe with 
a common path interference optical system (OCT interferometer, Fig. 12) that operates to:
(i) receive light from a light source (see Fig 12), 
(ii) send the light along a reference arm (12, 14 to reference coating 124) of the common path interference optical system to a reference reflection (coating 124 for reference light or adhesive 16 at [0072]) of the common path interference optical system, the reference reflection (124) operating to divide the light into a first light with which an object or sample (157) is to be irradiated and which passes through the reference reflection (124) and travels along a sample arm (path from 124 to sample) of the common path interference optical system, and to divide the light into a second reference light (“reference field” or “reference signal”) reflected off of the reference reflection of the common path interference optical system and sent back along the reference arm, the reference reflection being positioned such that: (a) the returning first light passing through the reference reflection, or a light generated from at least reflected or scattered light of the first light with which the object or sample is to be irradiated, is maximized, (b) the reference reflection defines an end of a common path for the reference arm (reference arm ends at the partial reflector coating (124) and therefore the reference arm will not be in a common path with the sample arm) and at least a portion of the sample arm, and (c) the reference reflection defines an end of the reference arm (reference arm ends at the partial reflector coating 124), and
(iii) generate interference light by causing the returning first light or the at least-2-Reply under 37 CFR 1.116 - Expedited Procedure - Art Unit: 2886Amendment for Application No.: 15/672,003 Attorney Docket: 2900-19839-non-provreflected or scattered light of the first light with which the object or sample has been irradiated and the 

at least one detector (Data Acquisition and Display) that operates to continuously acquire the interference light to measure the interference or the one or more interference patterns between the combined or recombined light, 
wherein: 
(i) the reference reflection is positioned at an end of a common path fiber (14) or outside of the common path fiber (14); 

(iii) in a case where the common path optical coherence tomography system includes the reflector, the reflector is separate and spaced away (see space “L’”. See also “G” in Fig. 10.) from the-3-Reply under 37 CFR 1.116 - Expedited Procedure - Art Unit: 2886Amendment for Application No.: 15/672,003 Attorney Docket: 2900-19839-non-provcommon path fiber and from the reference reflection such that free space exists between the reflector and the common path fiber and between the reflector and the reference reflection and such that the free space extends from the reflector to the reference reflection.

With respect to claim 2, Adler shows the reference reflection (124) being positioned perpendicular to an optical axis of light (Fig. 11B, [0052]).

With respect to claim 7, Adler shows the common path interference optical system includes a probe (120) having:
(i) a fiber (14) operating to receive, and pass therethrough, the first light and the second reference light, and the fiber including the reference reflection positioned at an end of the fiber; and
(ii) the reflector (46) operating to reflect the first light passing through the fiber and the reference reflection of the fiber along the another portion of the sample arm towards the object or sample, and to reflect the light having illuminated the object or sample back into the fiber towards the at least one detector, and wherein one or more of the following is/are met:
(a) the fiber (12, 14) operates as a signal carrying optical fiber;
(b) the fiber comprises: a single mode fiber (SMF), a double clad fiber (DCF), or a multimode fiber [0006]; and/or
(c) the common path fiber (14) is included in, or is part of, the fiber including the reference reflection positioned at the end of the fiber (12,14; adhesive 16 at [0072]).

With respect to claim 8, the common path interference optical system includes a probe having:

(ii) 
(a) the fiber operates as a signal carrying optical fiber (the fiber carries an optical signal);
(b) the fiber comprises: a single mode fiber (SMF), a double clad fiber (DCF), or a multimode fiber (inherently, the fiber is a single mode or a multimode): and/or
(c) the common path fiber is included in, or is part of, the fiber including the reference reflection positioned at the end of the fiber (see discussion above).

With respect to claim 9, the system further includes a collimator ([0064]).
	With respect to claims 10 and 16, Adler shows the reference reflection is a partial mirror ([0116])).
With respect to claim 11, Adler shows a light source (Fig. 13).


With respect to claim 16, Adler shows a coating [0116].

	With respect to claims 17 and 18, please see the discussion above for claims 10 and 16, where the claimed acts flow from the function of the elements of claims 10 and 16.
	With respect to claim 19, the reference reflection is the end of the common path.
	With respect to claim 20, Adler shows a detector (Data Acquisition and Display).
	With respect to claim 21, please see Fig. 9.
	With respect to claims 22 and 25, Adler shows that the reference reflection interacts with the light such that the light travels along the same path along which the light arrived to the reference reflection (“common path”).
	With respect to claim 23, Adler shows a probe having: a fiber attached to a collimator ([0064]), and a no core fiber (NCF) or large core multimode fiber, wherein the reference reflection:


(iii) is disposed at an end, end face (adhesive 16 at [0072]), or end surface of the fiber attached to the collimator, and/or is disposed directly in between the fiber (11) and the collimator.

With respect to claim 24, Adler shows one or more of the following is/are met: 

(ii) in a case where the reference reflection forms part of the lateral surface of the NCF or large core multimode fiber, the reference reflection is tilted at a predetermined angle (0 degrees. see Fig. 9), the predetermined angle being one or more of the following: 1-3 degrees, 0-2 degrees, about 1 degree to about 3 degrees, and about 0 degrees to about 2 degrees; and/or
(iii) the reference reflection is tilted at a predetermined angle (0 degrees. see Fig. 9), the predetermined angle being one or more of the following: 1-3 degrees, 0-2 degrees, about 1 degree to about 3 degrees, and about 0 degrees to about 2 degrees.

With respect to claims 26, wherein the common path interference optical system includes a probe (Fig. 9) having: a fiber (12, 14) attached to a collimator ([0064]), and a no core fiber (NCF) or large core multimode fiber ([0006]),
wherein the reference reflection:




With respect to claim 27, one or more of the following is/are met:
(i) in a case where the reference reflection forms part of the lateral surface of the NCF or large core multimode fiber, the reference reflection is tilted at a predetermined angle (0 degrees. see Fig. 9);
(ii) in a case where the reference reflection forms part of the lateral surface of the NCF or large core multimode fiber, the reference reflection is tilted at a predetermined angle (0 degrees. see Fig. 9), the predetermined angle being one or more of the following: 1-3 degrees, 0-2 degrees, about 1 degree to about 3 degrees, and about 0 degrees to about 2 degrees; and/or
(iii) the reference reflection is tilted at a predetermined angle (0 degrees. see Fig. 9), the predetermined angle being one or more of the following: 1-3 degrees, 0-2 degrees, about 1 degree to about 3 degrees, and about 0 degrees to about 2 degrees.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Pitris et al. (US 6,564,087) in view of Adler.
Pitris shows an optical fiber probe for OCT comprising:
the system comprising:
a 
(i) receive light from a light source (27, see Fig. 6), 
(ii) send the light along (an OCT 28) 

a lens (10, 14 Figs. 2A, 2B, 2D) 

wherein: 

(ii) in a case where the common path optical coherence tomography system includes the lens, the lens is positioned off axis with respect to an axis extending through or along a length of the common path fiber (see Figs. 2A, 2B, 2D); and 

Pitris shows the interferometric OCT but does not show the details of the OCT device (i.e. the common path for the reference arm and sample arm, reference reflection, and detector). As discussed above with regards to Adler, Adler shows an OCT having a common path for the . 

Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adler as applied to claim 1 above and further in view of Wang (2008/0267562).
Adler shows all the elements as discussed for claim 1 above and shows that the light from the light source is sent to the common path interference optical system, and then sends light received from the common path interference optical system towards the detector, but does not explicitly show a deflecting section. Wang shows a circulator (310, 210, Fig. 13) that deflects light from the light source to the common path interference optical system, and then sends light received from the common path interference optical system towards the detector. At the time of filing of the claimed invention, it would have been obvious to use the circulator of Wang in the OCT system of Adler for nothing more than the purpose of sending light to the common path and sending the received light to the detector as called for by Adler.
With respect to claim 15, Adler does not show an adjustment section. Wang shows an adjustment section (250, 2123) and the deflection section (310) passes light from the probe to the adjustment section. At the time of filing of the claimed invention, it would have been obvious to use Wang’s adjustment section in the OCT system of Adler in order to generate a form of .

Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hwa Andrew S Lee whose telephone number is (571)272-2419.  The examiner can normally be reached on Mon-Fri 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Hwa Andrew Lee/Primary Examiner, Art Unit 2886